Title: To George Washington from Brigadier General Anthony Wayne, 9 November 1779
From: Wayne, Anthony
To: Washington, George


        
          Acquakeneunk Bridge [N.J.]9th Novr 1779 8. OClock. A.M.
          Dear General
        
        I was honored with your two favors of the 5th Instant & in Obedience thereto marched & took post here, but could wish to be a few miles lower down towards Newark.
        I am fully of Opinion with your Excellency that Govr Levingstons Information was nothing more than that which Colo. Seeley Communicated to me, but in place of two Regiments, I believe that all the troops from Rhode Island were landed on Staten Island, at least an Inhabitant from Bergen Town assures me that he knows it to be the case—& that a Capital Embarkation is going on at New York—however I expect to know more of this matter very soon—as I have furnished him with means to get admission to that City & look for his return either this Evening or tomorrow.
        there has been a very heavy firing towards New York all this Morning—more like an action than a Salute—it possibly may be a landing of the Enemy from Staten Island—(I dare not hope—that it proceeds from the Count De Estaing) should anything meterial turn up you may Depend upon the earliest Intelligence. Interim I am with much Esteem Your Excellency’s most Obt & very Hume Sert
        
          Anty Wayne
        
      